
	
		II
		Calendar No. 170
		111th CONGRESS
		1st Session
		H. R. 1129
		[Report No. 111–84]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 8, 2009
			Received; read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			September 30, 2009
			Reported by Mr. Dorgan,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		AN ACT
		To authorize the Secretary of the Interior
		  to provide an annual grant to facilitate an iron working training program for
		  Native Americans.
	
	
		1.Iron working training program
			 for native americans
			(a)In
			 GeneralTo the extent funds are made available for this purpose,
			 the Secretary of the Interior, acting through the Bureau of Indian Affairs,
			 shall annually
			 provide a grant to an eligible
			 entity provide grants to federally recognized Indian
			 tribes (as defined in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)), tribal colleges and universities, and other
			 eligible entities to provide an iron working training program
			 for members of federally recognized Indian tribes. An
			 eligible entity that
			 receives a grant under this section shall provide a program that meets the
			 requirements of subsection (b) and may require such other criteria of the
			 program and participants of the program as the
			 eligible entity
			 considers appropriate to further the goals of the program.
			(b)RequirementsA
			 program funded by a grant under this section shall—
				(1)provide
			 specialized training in iron working skills to adult members of federally
			 recognized Indian tribes;
				(2)provide classroom
			 and on-the-job training; and
				(3)facilitate job
			 placement for participants upon successful completion of the requirements of
			 the program.
				(c)Eligible
			 EntityTo be eligible for a grant under this section, an entity
			 shall—
				(1)have proven
			 experience in providing successful iron working training programs to Native
			 American populations; and
				(2)have the
			 facilities necessary to carry out such a program with a grant provided under
			 this section.
				(c)DefinitionsIn
			 this section:
				(1)Other eligible
			 entityThe term other eligible entity means an
			 entity that—
					(A)has proven experience in
			 providing successful iron working training programs to Native American
			 populations; and
					(B)has the facilities
			 necessary to carry out such a program with a grant provided under this
			 section.
					(2)Tribal college or
			 universityThe term tribal college or university
			 means an institution of higher education that is formally controlled, or has
			 been formally sanctioned or chartered, by the governing body of 1 or more
			 Indian tribes.
				
	
		September 30, 2009
		Reported with amendments
	
